[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF's MOTION FOR CONTEMPT RE: CHILD SUPPORT POST JUDGMENT (115)
CT Page 16287
The parties' marriage was dissolved on June 16, 2000 at which time a written separation agreement was incorporated by reference into the decree of the court as permitted by § 46b-66, Conn. Gen. Stat. In said agreement the two components of child support are stated in Article IV, paragraph 4.1. The current support component (i.e., basic child support obligation) of the child support award is stated as $101.00 as determined by Sec. 46b-215a-2a(c) of the Connecticut Child Support Guidelines (C.C.S.P.). The guidelines schedule is set forth in Sec.46b-215a-2a(f) of the C.C.S.P.
A second component of the father's child support order is found in Sec. 46b-215a-2a(h) which provides:
  ". . . the non-custodial parent shall be ordered to pay the custodial parent a child care contribution as part of each child support award entered under this section."
In this matter the child care component is $87.
The total child support award is $188 weekly. A copy of the child support guidelines worksheet, filed on June 16, 2000, is attached to this memorandum.
On December 18, 2000 the plaintiff appeared with counsel and gave testimony. The defendant's counsel appeared but called no witnesses. The court makes the following finding of fact. The defendant has failed to pay the court ordered child support of $188 weekly and there is an arrearage due the plaintiff $4,363 to and including December 13, 2000.
Ordered that the defendant pay the said arrearage on or before December 31, 2000 and to resume paying the $188 weekly child support immediately.